Bloodworth, J.
The plaintiff in error was indicted for larceny from the house of goods of the alleged value of $70. The proof showed that named articles of the value of $71 and other articles were stolen from the house. The jury returned a verdict of guilty and fixed “his minimum sentence at one year and the maximum sentence at three years.” The evidence is sufficient to support the conviction of a felony. Section 176 of the Penal Code of 1910 provides that punishment for larceny from the house, where the article stolen is “under the value of fifty dollars,” shall be “as *85for a misdemeanor; if the value of the money or thing thus stolen be fifty dollars or more, he shall be punished by imprisonment and labor in the penitentiary for not less than one nor longer than ten years/-’

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.